         Case 1:19-mc-00146-RCL Document 47 Filed 07/02/20 Page 1 of 5




                       UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
____________________________________
                                     )
AGUDAS CHASIDEI CHABAD               )
OF UNITED STATES,                    )
                                     )
                  Plaintiff,         )
                                     )
            v.                       )  Case No. 1:19-mc-0146-RCL
                                     )
RUSSIAN FEDERATION; RUSSIAN          )  Main Action:
MINISTRY OF CULTURE AND MASS )          Case No. 1:05-cv-01548-RCL
COMMUNICATION; RUSSIAN STATE )
LIBRARY; and RUSSIAN STATE           )
MILITARY ARCHIVE,                    )
                                     )
                  Defendants.        )
____________________________________)


                 PLAINTIFF’S RESPONSE TO THIRD-PARTY VEB.RF’S
                 NOTICE OF SUPPLEMENTAL AUTHORITY (DKT. 46)

       State Development Corporation VEB.RF’s (“VEB’s”) efforts to evade enforcement of a

simple subpoena have reached a new level. Not content with having filed and fully briefed a

motion to quash the subpoena (including oral argument and a supplemental round of briefing),

VEB has also sought to re-open this Court’s judgments against the Russian Federation and other

defendants, and for leave to file an interlocutory appeal.

       VEB now contends that its position finds support in a recent D.C. Circuit decision,

Process & Indus. Devs. Ltd. v. Fed. Rep. of Nigeria, No. 18-7154, 2020 WL 3393452 (D.C. Cir.

June 19, 2020) (“P&ID”). 1 P&ID concerned the district court’s treatment of Nigeria’s

sovereign immunity claim. The appellate court held that such claims must be decide “as early in

the litigation as possible,” so as to ensure that an entity entitled to sovereign immunity can avoid


1
      Notice of Supplemental Authority in Support of Non-Party State Development
Corporation VEB.RF’s Motion for Certification Pursuant to 28 U.S.C. § 1292(b) (“Notice”).
          Case 1:19-mc-00146-RCL Document 47 Filed 07/02/20 Page 2 of 5




the burdens of further litigation. Notice at 1, 2. VEB says that P&ID “is relevant to VEB’s

request to have its immunity defense conclusively addressed, including by the D.C. Circuit Court

of Appeal, before being forced to bear the burden of discovery.” Id. at 2.

         P&ID is irrelevant to any pending matter for at least four reasons.

         First, neither this Court nor the D.C. Circuit ignored the sovereign immunity issue at the

outset of this case. The Russian Federation and the other defendants asserted a sovereign

immunity defense. This Court rejected the defense in part, and the D.C. Circuit rejected it in full.

No party involved in this litigation has grounds to complain that any judge involved in this case

has failed to address the defendants’ immunity arguments “as soon in the litigation as possible.”

         Second, as to VEB, it did not assert a sovereign immunity defense in its initial motion to

quash, see ECF 4, or in its Supplemental Memorandum in support of its motion to quash. See

ECF 28. Did this Court run afoul of P&ID when it denied VEB’s motion? No – for the simple

reason that the Court was not obligated to address a sovereign immunity defense that VEB didn’t

raise.

         Third, even after this Court denied VEB’s motion to quash, VEB still did not move to set

aside this Court’s order on sovereign immunity grounds. Instead, VEB filed a “me-too” notice

purporting to align VEB with a motion filed by another party, Tenex-USA. ECF 40. But Tenex-

USA’s immunity arguments are based on its own facts and circumstances, not VEB’s. Once

again, VEB side-stepped a full-throated presentation of an immunity defense. And once again,

P&ID offers no support to parties that dodge the sovereign immunity issue.

         Fourth, VEB asserted its own sovereign immunity defense for the first time in its motion

for leave to file an interlocutory appeal. See ECF 45 at 5 (asserting that VEB is entitled to

sovereign immunity). According to VEB, P&ID lends weight to that motion, because the court



                                                  2
         Case 1:19-mc-00146-RCL Document 47 Filed 07/02/20 Page 3 of 5




of appeals should be given the chance to rule on the issue. But P&ID says nothing about

whether a party, like VEB in this case, is entitled to bootstrap its way into an interlocutory appeal

by raising a belated immunity defense.

       In short, VEB says that it is entitled to file an appeal because this Court did not address

an issue that VEB never raised. Nothing in P&ID calls for such a bizarre procedure. The

pending motions filed by the third-party subpoena recipients should be denied for reasons

previously briefed.


                                                Respectfully submitted,

 Dated: July 2, 2020                      By: /s/ Robert P. Parker
                                              Steven Lieberman (D.C. Bar No. 439783)
                                              Robert Parker (D.C. Bar No. 404066)
                                              ROTHWELL, FIGG, ERNST & MANBECK, P.C.
                                              607 14th St., N.W., Suite 800
                                              Washington, DC 20005
                                              Phone: 202-783-6040
                                              Facsimile: 202-783-6031
                                              Emails: slieberman@rfem.com
                                                       rparker@rfem.com

                                                Counsel for Agudas Chasidei Chabad of United
                                                States




                                                 3
         Case 1:19-mc-00146-RCL Document 47 Filed 07/02/20 Page 4 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on this 2nd day of July, 2020, a true and correct copy of the

foregoing PLAINTIFF’S RESPONSE TO THIRD-PARTY VEB.RF’S NOTICE OF

SUPPLEMENTAL AUTHORITY (DKT. 46) was served by electronic mail on the following

counsel of record:

                                   Nathan Michael Swinton
                                  U.S. Department of Justice
                                         Civil Division
                               20 Massachusetts Avenue, N.W.
                                          Room 7218
                                    Washington, DC 20530
                              Email: nathan.m.swinton@usdoj.gov

                                  Benjamin Thomas Takemoto
                                   U.S. Department of Justice
                            Civil Division, Federal Programs Branch
                                          P.O. Box 883
                                      Ben Franklin Station
                                    Washington, DC 20044
                             Email: benjamin.takemoto@usdoj.gov

                            Counsel for the United States of America


                                      Carolyn Beth Lamm
                                    Francis A. Vasquez, Jr.
                                     WHITE & CASE LLP
                             701 Thirteenth Street, N.W., 11th Floor
                                    Washington, DC 20005
                                Emails: clamm@whitecase.com
                                   fvasquez@whitecase.com

                                   Counsel for Tenex-USA Inc.
         Case 1:19-mc-00146-RCL Document 47 Filed 07/02/20 Page 5 of 5




                                    David Y. Livshiz
                                  Timothy P. Harkness
                     FRESHFIELDS BRUCKHAUS DERINGER US LLP
                            601 Lexington Avenue, 31st Floor
                                  New York, NY 10022
                          Emails: david.livshiz@freshfields.com
                            timothy.harkness@freshfields.com

                          Counsel for State Development Bank VEB.RF



       I further certify that on this 2nd day of July, 2020, a true and correct copy of the

foregoing PLAINTIFF’S RESPONSE TO THIRD-PARTY VEB.RF’S NOTICE OF

SUPPLEMENTAL AUTHORITY (DKT. 46) was served by First-Class International Mail,

through the U.S. Postal Service, on the following parties:

                          Ministry of Justice of the Russian Federation
                          Attn: Hon. Alexander Konovalov, Minister
                                       14 Zhitnaya Street
                                GSP-1 Moscow, Russia 119991

                         Ministry of Culture of the Russian Federation
                            Attn: Hon. Vladimir Medinsky, Minister
                         7/6 Bldg. 1/2, Malyy Gnezdnikovsky Pereulok
                                    Moscow, Russia 125993

                                 Russian State Military Archive
                        Attn: Vladimir N. Kyzelenkov, General Director
                                  29 Admiral Makarov Street
                                    Moscow, Russia 12512

                                    Russian State Library
                        Attn: Vadim Valerievich Duda, General Director
                                   3/5, Vozdivhenka Street
                                   Moscow, Russia 119019



                                                      /s/ Erik van Leeuwen
                                                      Erik van Leeuwen
                                                      Litigation Operations Coordinator
                                                      Rothwell, Figg, Ernst & Manbeck, P.C.


                                                 2
